The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 9, 2014

                                        No. 04-14-00372-CR

                                     Andres Ramon JUAREZ,
                                            Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR0936B
                           Honorable Mary D. Roman, Judge Presiding

                                           O R D E R

         In an “Open Plea to the Court,” appellant pled nolo contendere to aggravated robbery. The
trial court’s judgment also indicates appellant’s plea was an “open plea to the court.” In accordance
with Texas Rule of Appellate Procedure 25.2(d), the trial court signed a certification of defendant’s
right of appeal. See TEX. R. APP. P. 25.2(d). The certification states that the underlying case “is a
plea-bargain case, and the defendant has NO right of appeal” and “the defendant has waived the right
of appeal.” However, on May 15, 2014, the trial court granted appellant’s Request for Permission to
Appeal His Conviction. In his May 21, 2014, pro se notice of appeal, appellant notes he was granted
permission to appeal.

       On May 30, 2014, Mr. Ross A Rodriguez, appellant’s retained trial counsel, filed a Motion to
Withdraw As Attorney, stating he has not been retained to represent appellant on appeal. The motion
is GRANTED.

        The reporter’s record is due no later than August 26, 2014. Appellant’s brief will be due
thirty days after the reporter’s record is filed. If appellant desires representation on appeal, he is
encouraged to retain new counsel at the earliest possible date.


                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 9th day of June, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court